Exhibit 10.66

RESTRICTED STOCK UNIT GRANT

February 27, 2013

Dear Nick:

Pursuant to the terms and conditions of the Aqua America Inc. 2009 Omnibus
Equity Compensation Plan, as amended and restated (the “Plan”), you have been
granted restricted stock units as outlined below and in the attached Restricted
Stock Unit Grant Terms and Conditions.

 

Granted To:      Nicholas DeBenedictis Grant Date:      February 27, 2013 Number
of Restricted      Stock Units Granted:      13,800 Performance Goals:      See
Restricted Stock Unit Grant Terms and Conditions, including Exhibit A First
Vesting Date:      February 27, 2014 Second Vesting Date:      February 27, 2015
Vesting Schedule:      See Restricted Stock Unit Grant Terms and Conditions

By my signature below, I hereby acknowledge and accept the award of this
Restricted Stock Unit Grant and the Restricted Stock Unit Grant Terms and
Conditions attached hereto and incorporated herein, and I agree to be bound by
the terms of the Restricted Stock Unit Grant, the Restricted Stock Unit Grant
Terms and Conditions and the Plan. I hereby agree that all decisions and
determinations of the Committee (as defined in the Plan) with respect to the
restricted stock units shall be final and binding.

 

Signature:                  Date:       

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form.



--------------------------------------------------------------------------------

AQUA AMERICA, INC.

2009 EQUITY OMNIBUS COMPENSATION PLAN

RESTRICTED STOCK UNIT GRANT

TERMS AND CONDITIONS

1. Grant of Restricted Units.

These Restricted Stock Unit Grant Terms and Conditions (the “Grant Conditions”)
shall apply and be part of the grant made by Aqua America, Inc., a Pennsylvania
corporation (the “Company”), to the Grantee named in the Restricted Stock Unit
Grant (the “Restricted Stock Unit Grant”) to which these Grant Conditions are
attached (the “Grantee”), under the terms and provisions of the Aqua America,
Inc. 2009 Equity Omnibus Compensation Plan, as amended and restated (the
“Plan”). The applicable provisions of the Plan are incorporated into these Grant
Conditions by reference, including the definitions of terms contained in the
Plan (unless such terms are otherwise defined herein). The Grantee is an
employee of the Company, its subsidiaries or its Affiliates (collectively, the
“Employer”).

Subject to the terms and vesting conditions hereinafter set forth, the Company,
with the approval and at the direction of the Executive Compensation Committee
(the “Committee”) of the Company’s Board of Directors (the “Board”), has granted
to the Grantee the number of restricted stock units specified in the Restricted
Stock Unit Grant (the “Restricted Units”). The Restricted Units shall become
vested as set forth in these Grant Conditions. The Restricted Units are granted
with Dividend Equivalents (as defined in Section 8).

2. Restricted Unit Account.

Restricted Units represent hypothetical shares of common stock of the Company
(“Company Stock”), and not actual shares of Company Stock. The Company shall
establish and maintain a Restricted Unit account, as a bookkeeping account on
its records, for the Grantee and shall record in such account the number of
Restricted Units granted to the Grantee. No shares of Company Stock shall be
issued to the Grantee at the time the grant is made, and the Grantee shall not
be, nor have any of the rights or privileges of, a shareholder of the Company
with respect to any Restricted Units recorded in the account, including no
voting rights and no rights to receive dividends (other than Dividend
Equivalents). The Grantee shall not have any interest in any fund or specific
assets of the Company by reason of this award or the Restricted Unit account
established for the Grantee.

 

1



--------------------------------------------------------------------------------

3. Vesting.

(a) Except as otherwise set forth in these Grant Conditions, the Grantee shall
vest in the Restricted Units on the Vesting Dates specified in the Restricted
Stock Unit Grant (each of the First Vesting Date and Second Vesting Date, as
designated on the Restricted Stock Unit Grant, is referred to as a “Vesting
Date”), provided that the Grantee continues to be employed by the Employer
through the applicable Vesting Date and provided the performance goals set forth
on the attached Exhibit A (the “Performance Goals”) are met, as follows:

(1) If the Performance Goals are met for calendar year 2013, fifty percent
(50%) of the Restricted Units shall vest on the First Vesting Date, and fifty
percent (50%) of the Restricted Units shall vest on the Second Vesting Date,
subject to the Grantee’s continued employment with the Employer through the
applicable Vesting Date.

(2) If the Performance Goals are not met for calendar year 2013 but are met for
calendar year 2014, all of the Restricted Units shall vest on the Second Vesting
Date, subject to the Grantee’s continued employment with the Employer through
the Second Vesting Date.

(4) The Committee shall certify attainment of the Performance Goals (or
determine that the Performance Goals have not been attained, if applicable)
within sixty (60) days after the end of the calendar year to which the
Performance Goals apply.

(b) Except as described in Section 4 or 5 below, the Grantee must continue to be
employed by the Employer on the applicable Vesting Date, and the Performance
Goals must be met, in order for the Grantee to vest and receive payment with
respect to the Restricted Units. Notwithstanding anything in these Grant
Conditions to the contrary, if the Performance Goals are not met for calendar
year 2013 and are also not met for calendar year 2014, all outstanding
Restricted Units shall be forfeited as of December 31, 2014 and shall cease to
be outstanding (except as provided in Section 5 below with respect to a Change
in Control before December 31, 2014). Shares of Company Stock equal to the
Restricted Units that vest under this Section 3 shall be issued to the Grantee
within sixty (60) days after the Second Vesting Date, subject to applicable tax
withholding and subject to Sections 4, 5 and 19 below.

4. Termination of Employment on Account of Retirement, Death, or Disability.

(a) Except as described below, if the Grantee ceases to be employed by the
Employer prior to the applicable Vesting Date, the Restricted Units shall be
forfeited as of the termination date.

(b) If, before a Change in Control and before the Second Vesting Date, the
Grantee ceases to be employed by the Employer on account of the Grantee’s
Retirement (defined below), and if the Performance Goals are met for calendar
year 2013 or 2014, the Grantee will vest in a pro rata number of the Restricted
Units that have not previously vested. The pro rata number of Restricted Units
will vest on the Retirement date or, if later, on the first date on which the
Committee certifies that the Performance Goals are met. The remaining unvested
Restricted Units shall be forfeited as of the termination date. If the
Performance Goals are not met, all outstanding Restricted Units will be
forfeited as of December 31, 2014 and shall cease to be outstanding (except as
provided in Section 5 below with respect to a Change in Control before
December 31, 2014). Shares of Company Stock equal to the vested Restricted Units
shall be issued to the Grantee within sixty (60) days after the Second Vesting
Date, subject to applicable tax withholding and subject to Sections 5 and 19
below. The pro rata number of Restricted Units that vest under this subsection
(b) if the Performance Goals are met for calendar year 2013 or 2014 shall be
determined as follows:

 

2



--------------------------------------------------------------------------------

(1) If the Grantee’s Retirement occurs prior to the First Vesting Date, the
Grantee shall vest in a pro rata portion of the Restricted Units, as follows:
(i) fifty percent (50%) of the Restricted Units multiplied by a fraction, the
numerator of which is the number of completed full months following the Grant
Date and prior to the Retirement date in which the Grantee was employed by the
Employer and the denominator of which is twelve (12), plus (ii) fifty percent
(50%) of the Restricted Units multiplied by a fraction, the numerator of which
is the number of completed full months following the Grant Date and prior to the
Retirement date in which the Grantee was employed by the Employer and the
denominator of which is twenty-four (24).

(2) If the Grantee’s Retirement occurs on or after the First Vesting Date and
before the Second Vesting Date, the Grantee shall vest in the Restricted Units
as follows: (i) fifty percent (50%) of the Restricted Units (if not previously
vested under Section 3), plus (ii) fifty percent (50%) of the Restricted Units
multiplied by a fraction, the numerator of which is the number of completed full
months following the Grant Date and prior to the Retirement date in which the
Grantee was employed by the Employer and the denominator of which is twenty-four
(24).

(c) If the Grantee ceases to be employed by the Employer prior to the Second
Vesting Date on account of the Grantee’s death or Disability, the Grantee’s
outstanding Restricted Units shall fully vest and shares of Company Stock equal
to the vested Restricted Units shall be issued to the Grantee within sixty
(60) days after the Grantee’s date of termination, subject to applicable tax
withholding and subject to Section 19 below.

5. Change in Control.

(a) If a Change in Control occurs prior to December 31, 2014, the Performance
Goals shall be deemed to have been met as of the date of the Change in Control
(if they have not previously been met) with respect to outstanding Restricted
Units.

(b) In the event of a Change in Control, the Grantee’s outstanding Restricted
Units shall vest on the Vesting Dates described in Section 3(a)(1) or (2), as
applicable, if the Grantee continues to be employed by the Employer through the
applicable Vesting Date. Shares of Company Stock (or other consideration, as
described below) equal to the vested Restricted Units shall be issued to the
Grantee within sixty (60) days after the Second Vesting Date, subject to
applicable tax withholding and subject to Section 19 below.

(c) If the Grantee ceases to be employed by the Employer upon or following a
Change in Control on account of (i) the Grantee’s Retirement, (ii) termination
by the Employer without Cause, (iii) termination by the Grantee for Good Reason
(defined below), or (iv) the Grantee’s Disability or death, the Grantee’s
outstanding unvested Restricted Units shall fully vest. Shares of Company Stock
(or such other consideration, as described below) equal to the Grantee’s vested
Restricted Units shall be issued to the Grantee within sixty (60) days after the
Grantee’s date of termination, subject to applicable tax withholding and
Section 19 below.

 

3



--------------------------------------------------------------------------------

(d) If the Grantee terminates employment for any other reason prior to the
applicable Vesting Date, the outstanding unvested Restricted Units shall be
forfeited as of the date of termination.

(e) In the event of a Change in Control, if the Grantee terminated employment on
account of Retirement before the Change in Control, the Grantee’s outstanding
prorated Restricted Units under Section 4(b) shall vest on the date of the
Change in Control. Shares of Company Stock (or such other consideration, as
described below) equal to the vested Restricted Units shall be issued to the
Grantee within sixty (60) days after the Change in Control, subject to
applicable tax withholding and Section 19 below.

(f) If, in connection with the Change in Control, shares of Company Stock are
converted into the right to receive a cash payment or other form of
consideration, the vested Restricted Units shall be payable in such form of
consideration, as determined by the Committee.

6. Definitions.

(a) For purposes of these Grant Conditions, “Good Reason” shall have the meaning
given that term in the Grantee’s Change in Control Agreement with the Company as
in effect on the Grant Date.

(b) For purposes of these Grant Conditions, “Retirement” shall mean the
Grantee’s voluntary termination of employment after the Grantee has attained age
fifty-five (55) and has a combination of age and full years of service with the
Employer that is equal to or greater than seventy (70).

7. Payment with Respect to Restricted Units.

Except as otherwise set forth in Section 4 or 5 above, shares of Company Stock
equal to the vested Restricted Units shall be issued to the Grantee within sixty
(60) days after the Second Vesting Date, subject to applicable tax withholding
and subject to Section 19. Any fractional Restricted Units shall be paid to the
Grantee in cash.

8. Dividend Equivalents with Respect to Restricted Units.

(a) Dividend Equivalents shall accrue with respect to Restricted Units and shall
be payable subject to the same vesting terms and other conditions as the
Restricted Units to which they relate. Dividend Equivalents shall be credited
when dividends are declared on shares of Company Stock from the Grant Date until
the payment date for the vested Restricted Units. If, and to the extent that the
underlying Restricted Units are forfeited, all related Dividend Equivalents
shall also be forfeited.

(b) While the Restricted Units are outstanding, the Company will keep records in
a bookkeeping account for the Grantee. On each date on which a dividend is
declared by the Company on Company Stock, the Company shall credit to the
Grantee’s account an amount equal to the Dividend Equivalents associated with
the Restricted Units held by the Grantee on the record date for the dividend. No
interest will be credited to any such account.

(c) Dividend Equivalents will be paid in cash at the same time as the underlying
vested Restricted Units are paid.

(d) Notwithstanding the foregoing, if shares of Company Stock are converted to
cash as described in Section 5(f) above in connection with a Change in Control,
Dividend Equivalents shall cease to be credited with respect to Restricted
Units.

 

4



--------------------------------------------------------------------------------

9. Non-Competition.

(a) In consideration for the grant of Restricted Units made to the Grantee under
the terms of these Grant Conditions, the Grantee agrees that while the Grantee
is employed by the Employer and for a twelve (12) month period beginning on the
date that the Grantee ceases to be employed by the Employer for any reason (the
“Restriction Period”), the Grantee shall not, directly or indirectly, (i) accept
employment with, (ii) own, manage, operate, join, control, solicit, finance, or
participate in the ownership, management, operation, acquisition, control or
financing of, (iii) be connected as a partner, principal, agent, representative,
consultant or otherwise with, or (iv) use or permit the Grantee’s name to be
used in connection with, any business or enterprise engaged directly or
indirectly in any business or enterprise engaged in a geographic area within
fifty (50) miles of any location from which the Employer is operating on the
termination date (the “Geographic Area”), in any business that is competitive to
a business from which the Employer, taken as a whole from all geographic areas,
derived at least ten percent (10%) of its respective annual gross revenues for
the twelve (12) months preceding the termination date.

(b) In consideration for the grant of Restricted Units made to the Grantee under
the terms of these Grant Conditions, the Grantee agrees that during the
Restriction Period, the Grantee shall not:

(i) directly or indirectly solicit, entice, broker or induce an agreement with
any person or entity that had a contractual agreement with the Employer during
the term of the Grantee’s employment to enter into an agreement or arrangement
with the Grantee or any third party that would preclude the person or entity,
either contractually or practically, from working with the Employer; or

(ii) directly or indirectly solicit, recruit or hire any employee (full-time or
part-time) of the Employer to work for a third party other than the Employer.

(c) The Grantee acknowledges, agrees and represents that the type and periods of
restrictions imposed in these Grant Conditions are fair and reasonable, and that
such restrictions are intended solely to protect the legitimate interests of the
Employer, rather than to prevent the Grantee from earning a livelihood. The
Grantee recognizes that the Employer competes or may compete in the Geographic
Area and that the Grantee’s access to confidential information makes it
necessary for the Employer to restrict the Grantee’s post-employment activities
in the Geographic Area. The Grantee further represents that: (i) the Grantee is
familiar with the covenants not to compete and not to solicit set forth in these
Grant Conditions, (ii) the Grantee is fully aware of his or her obligations
hereunder, including, without limitation, the length of time, scope and
geographic coverage of these covenants, (iii) the Grantee finds the length of
time, scope and geographic coverage of these covenants to be reasonable, and
(iv) the Grantee is receiving valuable and sufficient consideration for the
Grantee’s covenants not to compete and not to solicit.

 

5



--------------------------------------------------------------------------------

(d) The parties to these Grant Conditions acknowledge and agree that any breach
by the Grantee of any of the covenants or agreements contained in this Section 9
will result in irreparable injury to the Employer for which money damages could
not adequately compensate the Employer and therefore, in the event of any such
breach, the Employer shall be entitled (in addition to any other rights and
remedies which it may have at law or in equity) to have an injunction issued by
any competent court enjoining and restraining the Grantee and any other person
involved therein from continuing such breach without posting a bond. The
existence of any claim or cause of action which the Grantee may have against the
Employer or any other person shall not constitute a defense or bar to the
enforcement of such covenants. If any portion of the covenants or agreements
contained in this Section 9 is construed to be invalid or unenforceable, the
other portions of such covenants or agreements shall not be affected and shall
be given full force and effect without regard to the invalid or unenforceable
portion to the fullest extent possible. If any covenant or agreement in this
Section 9 is held to be unenforceable because of the duration or scope thereof,
then the court making such determination shall have the power to reduce the
duration and limit the scope thereof, and the covenant or agreement shall then
be enforceable in its reduced form. In addition to other actions that may be
taken by the Employer, if the Grantee breaches any of the covenants or
agreements contained in this Section 9, the Grantee will forfeit all outstanding
Restricted Units, and all outstanding Restricted Units (whether or not vested)
shall immediately terminate.

10. Certain Corporate Changes.

If any change is made to the Company Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of all the Restricted Units, the Committee
shall adjust, in an equitable manner and as provided in the Plan, the number and
class of shares underlying the Restricted Units. Any adjustment that occurs
under the terms of this Section 10 or the Plan will not change the timing or
form of payment with respect to any Restricted Units.

11. No Right to Continued Employment.

Neither the award of Restricted Units, nor any other action taken with respect
to the Restricted Units, shall confer upon the Grantee any right to continue to
be employed by the Employer or shall interfere in any way with the right of the
Employer to terminate the Grantee’s employment at any time.

 

6



--------------------------------------------------------------------------------

12. Termination or Amendment.

These Grant Conditions and the award made hereunder may be terminated or amended
by the Committee, in whole or in part, in accordance with the applicable terms
of the Plan.

13. Notice.

Any notice to the Company provided for in these Grant Conditions shall be
addressed to it in care of the Company’s Vice President for Human Resources, and
any notice to the Grantee shall be addressed to the Grantee at the current
address shown on the payroll system of the Company, or to such other address as
the Grantee may designate to the Company in writing. Any notice provided for
hereunder shall be delivered by hand, sent by telecopy or electronic mail or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage and registry fee prepaid in the United States mail or other
mail delivery service. Notice to the Company shall be deemed effective upon
receipt. By receipt of these Grant Conditions, the Grantee hereby consents to
the delivery of information (including without limitation, information required
to be delivered to the Grantee pursuant to the applicable securities laws)
regarding the Company, the Plan, and the Restricted Units via the Company’s
electronic mail system or other electronic delivery system.

14. Incorporation of Plan by Reference.

The Restricted Stock Unit Grant and these Grant Conditions are made pursuant to
the terms of the Plan, the terms of which are incorporated herein by reference,
and shall in all respects be interpreted in accordance therewith. The decisions
of the Committee shall be conclusive upon any question arising hereunder. The
Grantee’s receipt of the Restricted Units constitutes the Grantee’s
acknowledgment that all decisions and determinations of the Committee with
respect to the Plan, these Grant Conditions, and/or the Restricted Units shall
be final and binding on the Grantee, his beneficiaries and any other person
having or claiming an interest in the Restricted Units. The settlement of any
award with respect to the Restricted Units is subject to the provisions of the
Plan and to interpretations, regulations and determinations concerning the Plan
as established from time to time by the Committee in accordance with the
provisions of the Plan. A copy of the Plan will be furnished to each Grantee
upon request.

 

7



--------------------------------------------------------------------------------

15. Income Taxes; Withholding Taxes.

The Grantee is solely responsible for the satisfaction of all taxes and
penalties that may arise in connection with the award or settlement of
Restricted Units pursuant to these Grant Conditions. At the time of taxation,
the Employer shall have the right to deduct from other compensation, or to
withhold shares of Company Stock, in an amount equal to the federal (including
FICA), state, local and foreign taxes and other amounts as may be required by
law to be withheld with respect to the Restricted Units, provided that any share
withholding shall not exceed the Grantee’s minimum applicable withholding tax
rate for federal (including FICA), state, local and foreign tax liabilities.

16. Company Policies.

This Restricted Unit grant and all shares issued pursuant to this grant shall be
subject to any applicable clawback and other policies implemented by the Board,
as in effect from time to time.

17. Governing Law.

The validity, construction, interpretation and effect of the Restricted Stock
Unit Grant and these Grant Conditions shall exclusively be governed by, and
determined in accordance with, the applicable laws of the Commonwealth of
Pennsylvania, excluding any conflicts or choice of law rule or principle.

18. Assignment.

The Restricted Stock Unit Grant and these Grant Conditions shall bind and inure
to the benefit of the successors and assignees of the Company. The Grantee may
not sell, assign, transfer, pledge or otherwise dispose of the Restricted Units,
except to a successor grantee in the event of the Grantee’s death.

 

8



--------------------------------------------------------------------------------

19. Code Section 409A.

The Restricted Stock Unit Grant and these Grant Conditions are intended to
comply with Code Section 409A or an exemption, and payments may only be made
under these Grant Conditions upon an event and in a manner permitted by Code
Section 409A, to the extent applicable. Notwithstanding anything in these Grant
Conditions to the contrary, if required by Code Section 409A, if the Grantee is
considered a “specified employee” for purposes of Code Section 409A and if any
payment under these Grant Conditions is required to be delayed for a period of
six (6) months after separation from service pursuant to Code Section 409A, such
payment shall be delayed as required by Code Section 409A, and the accumulated
payment amounts shall be paid in a lump sum payment within ten (10) days after
the end of the six (6)-month period. If the Grantee dies during the postponement
period prior to payment, the amounts withheld on account of Code Section 409A
shall be paid to the personal representative of the Grantee’s estate within
sixty (60) days after the date of the Grantee’s death. Notwithstanding anything
in these Grant Conditions to the contrary, if required by Code Section 409A,
(i) any payments to be made upon a termination of employment under these Grant
Conditions may only be made upon a “separation from service” under Code
Section 409A and (ii) any payments upon Disability may only be made upon a
“disability” under Code Section 409A. In no event may the Grantee, directly or
indirectly, designate the calendar year of a payment, except in accordance with
Code Section 409A. Notwithstanding anything in these Grant Conditions to the
contrary, if required by Code Section 409A, in the event that a Change in
Control is not a “change in control event” under Code Section 409A or the
payment event under Section 5(c) does not occur upon or within two (2) years
following a “change in control event” under Code Section 409A, any vested
Restricted Units payable under Section 5(c) or 5(e) shall be paid to the Grantee
within sixty (60) days after the Second Vesting Date (or upon termination of
employment on account of death or Disability, if earlier).

*        *        *

 

9



--------------------------------------------------------------------------------

Exhibit A

Performance Goals

 

  • The Performance Goals for the Restricted Units are that the Company’s return
on equity (Net Income divided by year-end shareholder equity) in at least one of
the 2013 and 2014 calendar years exceeds the Company’s five-year average return
on equity for the five calendar year period 2008 through 2012

In each case, Net Income shall be determined as the Net Income of the Company
and its subsidiaries as shown in the Company’s audited financial statements
based on generally accepted accounting principles. The Committee has specified
in writing as of the Grant Date any objectively determinable adjustments that
shall be made to the calculation of Net Income.

 

10